              IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                       EASTERN DIVISION

                             NO.: 4: 19-CV-00111-D



WILLIAM HARRIS and PHYLLIS
HARRIS,

                         Plaintiffs,
                                              JOINT MOTION TO EXCUSE
     V.                                        PHYSICAL PRESENCE AT
                                              COURTHOUSE FOR COURT-
MARY JANE VANDERBURG,                            HOSTED MEDIATED
DOUGLAS MATTHEW                              SETTLEMENT CONFERENCE
GURKINS, REMCO EAST, INC.,
and MARY GRACE BISHOP,

                         Defendants.




      The parties, through their respective counsel, move this Court pursuant to

Local Civil Rule 101.2(d) to modify any attendance requirement to excuse all

necessary parties, their respective counsel, and other representatives from physical

attendance at the court-hosted settlement conference at the courthouse and to allow

for such participation to be made by remote means. Defendant Doulas Matthew

Gurkins (Gurkins) also requests by way of this motion to participate in his

mediation though his attorney only. In support of this motion, the parties show:




                                         1

          Case 4:19-cv-00111-D Document 76 Filed 09/30/20 Page 1 of 7
      1.     This is an action brought by the Plaintiffs William and Phyllis Harris,

an elderly Black American couple, to recover injunctive and monetary relief under

the federal Fair Housing Act, 42 U.S.C. § 3604 et seq. (FHA) and associated state

law claims for race harassment and discrimination. Gurkins was William and

Phyllis Harris’s neighbor and is the alleged harasser. Defendant Mary Jane

Vanderburg (Vanderburg) is the aunt of Gurkins and owner of the leased premises

at issue in Greenville, North Carolina. Defendant Remco East, Inc. (Remco) was

the property management company hired by Vanderburg to manage the leased

premises and Defendant Mary Grace Bishop (Bishop) was the employee of Remco

East at all times alleged in the First Amended Complaint.

      2.     Plaintiffs William (age 77) and Phyllis Harris (age 64) reside in

Greenville, North Carolina. Their counsel is based Pescadero, California and

Winterville, Williamston, and Raleigh, North Carolina.

      3.     Defendant Vanderburg is in her seventies and resides in Greenville,

North Carolina. Her counsel is based in New Bern, North Carolina.

      4.     The United States, by and through the United States Attorney for the

Eastern District of North Carolina, filed a criminal action against Gurkins, United

States v. Douglas Matthew Gurkins, Case No. 2:20-cv-0031-BO, for criminal

interference with a fair housing right based on race, 42 U.S.C. §3631. On or about

August 6, 2020, Gurkins pled guilty to this charge and was taken into custody in


                                         2

           Case 4:19-cv-00111-D Document 76 Filed 09/30/20 Page 2 of 7
Raleigh, North Carolina. Gurkins’s sentencing hearing is set to take place on or

about November 17, 2020. Throughout that matter and the civil one, Gurkins has

been represented by Mr. Joseph Dupree, who is based in Greenville, North

Carolina.

      5.      Remco and Bishop are represented by the same counsel based in

Wilmington, North Carolina. Bishop resides in Manteo, North Carolina. Remco’s

other representative is based in Greenville, North Carolina and its insurance carrier

adjuster is based in Raleigh, North Carolina.

      6.      The parties have agreed that all necessary parties, their respective

attorneys, and other representatives are available for the settlement conference on

the following dates: Monday, October 12, 2020; Friday, October 16, 2020; and

Monday, October 19, 2020 and have filed contemporaneously with this motion a

separate notice informing the Court of these dates.

      7.      The current pandemic we are now experiencing, coronavirus disease

2019 (“COVID 19”) is a rapidly changing situation and there is much uncertainty.

Given what we do know about the COVID-19 and how it spreads easily from

person to person, multiple medical reporting as well the Centers for Disease

Control and Prevention (“CDC”) recommends limiting human contact, known as

“social distancing.” See also, Standing Order of Chief United States District Judge

Terrence W. Boyle, 20 SO 5, “In Re: Court Operations Under The Exigent


                                         3

            Case 4:19-cv-00111-D Document 76 Filed 09/30/20 Page 3 of 7
Circumstances Created by the COVID-19 Pandemic” (E.D.N.C. March 18, 2020).

The CDC also reports as of the filing of this motion that older adults are

experiencing the most severe illness resulting from COVID-19; such persons and

those with underlying health conditions are at an increased risk. The CDC also

reports that indoor spaces are more risky than outdoor spaces as it may be harder to

keep people apart in indoor spaces and there’s less ventilation.

      8.      This CDC reporting is directly relevant to this case since at least three

parties (Plaintiffs and Defendant Vanderburg) are over the age of sixty with two

parties being in their seventies (Plaintiff William Harris and Defendant

Vanderburg). The court-hosted settlement conference will be occurring indoors for

possibly a sustained amount of time.

      9.      For these reasons, the parties agreed to seek permission from this

Court to allow all necessary parties, their respective attorneys, and other

representatives to attend the settlement conference by remote means. In the event

the Court is amenable to this request, if needed, the parties have agreed to split the

costs charged by a third party-vendor, Huseby, to coordinate and support the court-

hosted mediation conducted remotely.

      10.     Given Gurkins’s present circumstances, he requests that his physical

presence be excused from the mediated settlement conference, even by remote




                                           4

            Case 4:19-cv-00111-D Document 76 Filed 09/30/20 Page 4 of 7
means, and that he participate through his attorney only. The other parties to this

matter do not object to Gurkin’s request.

      Wherefore the parties respectfully move this Court to excuse the physical

presence of all necessary parties, their respective attorneys, and other

representatives at the courthouse of the court-hosted mediated settlement

conference and to allow them to attend by remote means. Defendant Gurkins also

respectfully requests to be excused from attending this conference and to

participate through his counsel only.



Dated: September 30, 2020.

                                Respectfully submitted,

/s/ Kelly Anne Clarke                               /s/ Christopher Brancart
Kelly Anne Clarke, NC Bar No. 28188                 Christopher Brancart
Ayanda Dowtin Meachem, NC Bar No. 37714             Brancart & Brancart
Luis Juan Pinto, NC Bar No. 53823                   P.O. Box 686
Legal Aid of North Carolina, Inc.                   Pescadero, CA 94060
2101 Angier Avenue, Suite 300                       Tel: (650) 879-0141
Durham, NC 27703                                    Fax: (650) 879-1103
Tel: (919) 865-3825                                 cbrancart@brancart.com
Fax: (919) 861-1887                                 CA Bar No. 128475
kellyc@legalaidnc.org                               [By Special Appearance]
ayandam@legalaidnc.org
luisp@legaidnc.org
                              Attorneys for Plaintiffs

/s/ Spencer Beard                                  /s/ Joseph B. Dupree, II
Spencer Beard, NC Bar No. 31747                    Joseph B. Dupree, II
Luke Dalton, NC Bar No. 41188                      Law Office of Joseph B. Dupree, II
McAngus Goudelock & Courie                         123 West 3rd Street
                                            5

         Case 4:19-cv-00111-D Document 76 Filed 09/30/20 Page 5 of 7
P.O. Box 12327                                 Greenville, NC 27835
Wilmington, NC 28405                           Tel: (252) 329-0993
Tel: (910) 726-1610                            Fax: (252) 329-0444
Fax: (910) 920-9157                            jaybdupree@gmail.com
spencer.beard@mgclaw.com                       NC Bar No. 19904
luke.dalton@mgclaw.com

Attorneys for Defendants Remco East and Bishop Attorney for Defendant Gurkins


/s/ A. Ruthie Sheets                           /s/ Jay C. Salsman
A. Ruthie Sheets                               Jay C. Salsman
Harris, Creech, Ward, & Blackerby              Harris, Creech, Ward & Blackerby
325 Pollack Street                             325 Pollack Street
P.O. Drawer 1168                               P.O. Drawer 1168
New Bern, NC 28563                             New Bern, NC 28563
Tel: (252) 638-6666                            Tel: (252) 638-6666
Fax: (252) 638-3542                            Fax: (252) 638-3542
ars@harriscreech.com                           jcs@harriscreech.com
NC Bar No. 52397                               NC Bar No. 34187

                     Attorneys for Defendant Vanderburg




                                      6

         Case 4:19-cv-00111-D Document 76 Filed 09/30/20 Page 6 of 7
                        CERTIFICATE OF SERVICE

        I hereby certify on this date the foregoing JOINT MOTION TO EXCUSE
PHYSICAL PRESENCE AT COURTHOUSE FOR COURT-HOSTED
MEDIATED SETTLEMENT CONFERENCE was electronically filed with the
Clerk of Court using the CM/ECF system, which will send notification of such
filing to the following:

                      A. Ruthie Sheets and Jay C. Salsman
                             Harris, Creech, & Blackerby
                            Email: ars@harriscreech.com
                            Email: jcs@harriscreech.com
                 Counsel for Defendant Mary Jane Vanderburg

                         Spencer Beard and Luke Dalton
                          McAngus Goudelock & Courie
                        Email: spencer.beard@mgclaw.com
                         Email: luke.dalton@mgclaw.com
        Counsel for Defendants Remco East, Inc. and Mary Grace Bishop

                              Joseph B. Dupree, II
                       Law Office of Joseph B. Dupree, II
                         Email: jaybdupree@gmail.com
               Counsel for Defendant Douglas Matthew Gurkins

                  Christopher Brancart, Brancart and Brancart
                 Ayanda Dowtin Meachem and Luis Juan Pinto
                       Legal Aid of North Carolina, Inc.
                        Email: cbrancart@brancart.com
                       Email: ayandam@legalaidnc.org
                          Email: luisp@legalaidnc.org
                Counsel for Plaintiffs William and Phyllis Harris

This the 30th day of September, 2020.

                                            /s/ Kelly Anne Clarke




                                        7

         Case 4:19-cv-00111-D Document 76 Filed 09/30/20 Page 7 of 7
